Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 1 of 16

AO 106 (Rev. 04/10) ApplicgiopgREp search Warrant
ei £8 , =r
——— roneen RECENY
ent

ence .

UNITED STATES DISTRICT COURT
ocT 2 3 2018 for the

AT SEAT COURT Western District of Washington
ERK U.S_2 HINGTON
WESTERN DISTRICT OF WASHINS ity

BY In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Six cellular devices (SUBJECT DEVICES 1-6),
more particularly described in attachment A

“ ry) S| R-Ue>

APPLICATION FOR A SEARCH WARRANT

Nene Seer Nee” seer! Ser” Sener”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, attached and incorporated herein, for a list of items to be searched.

located in the Western District of Washington , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, attached and incorporated herein, for a list of items to be seized.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
[ a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 922(g)(1) Felon in Possession of a Firearm
21 U.S.C. 841(a)(1), 846 Distribution/Possession with Intent to Distribute Heroin
18 U.S.C. 924(c) Possession of Firearms in Furtherance of Drug Trafficking Crimes

The application is based on these facts:
See the Affidavit of Special Agent Nathaniel Merritt (ATF)

wm Continued on the attached sheet.

Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

fA ISTH 8?

‘App licant’s signature

Special Agent Nathaniel Merritt (ATF)
Printed name and title

Sworn to before me and signed in my presence.

 

Date: 10/23/2018

 

   

Judge’s signature

 

City and state: Seattle, Washington Hon. Mary Alice Theiler, United States Magistrate Judge
. Printed name and title

USAO No. 2015R00933

 
 

C0 men DAH PB WN

NY NO NO HN HN NY NY ND NO KH | HF HF KF FP eS SS
CY ND OT FP WO NY KH CO OO PCA HD A BPW NY | CO

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 2 of 16

AFFIDAVIT

STATE OF WASHINGTON )
) ss
COUNTY OF KING )

I, Nathaniel Merritt, a Special Agent with the Federal Bureau of Alcohol,
Tobacco, Firearms, and Explosives (ATF), in Seattle, Washington, having been duly
sworn, state as follows:

INTRODUCTION AND AGENT BACKGROUND

1, I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF). Iam assigned to the Seattle, Washington, Field Office. I have
been an ATF Special Agent since July 27, 2014. I graduated from the Criminal
Investigator Training Program and the ATF Special Agent Basic Training Program,
which are both located at the Federal Law Enforcement Training Center in Glynco,
Georgia. I am responsible for investigating and enforcing violations of federal firearms
laws. In addition to cases involving firearms, I have worked on several cases involving a
controlled purchase of narcotics and received specific training toward the identification
of different types of narcotics.

. PURPOSE OF AFFIDAVIT

2. This Affidavit is submitted in support of an application to search six
cellular devices, SUBJECT DEVICES 1, 2, 3, 4, 5, and 6 (collectively, “SUBJECT
DEVICES 1-6”), described in Attachment A, attached hereto and incorporated by this
reference as if set forth fully herein. As further explained below, these devices were all
recovered from a white Audi sedan bearing Washington license plate BIS8300. Suspect
KEVIN TA was sitting in the driver’s seat of the Audi when he was arrested on June 21,
2018 for distribution of controlled substances and a warrant.

a. SUBJECT DEVICE 1 is an iPhone S Model A1634 ID: BCG-
E2944A IC: 579C-E2944<A in a black Otter Box case, recovered
from the driver’s seat area of the white Audi and believed to belong
to KEVIN TA.

AFFIDAVIT OF SPECIAL AGENT MERRITT - 1 UNITED STATES ATTORNEY
USAO 2018R00935 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

Oo Se SN HD OH PW NO

NO NO NYO HNO HN WH DN KN NO we RR SE SE SE SS SE eR
on TON UO F& WD NY —& Oo OO FN HD A FP WO NY KF &

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 3 of 16

b. SUBJECT DEVICE 2 is an iPhone of unknown model in a
Caseology case with no identifying number visible, recovered from
the driver’s seat area of the white Audi and believed to belong to
KEVIN TA.

c. SUBJECT DEVICE 3 is an iPhone of unknown model in a Divi
case with no identifying number visible, recovered from the driver’s
seat area of the white Audi and believed to belong to KEVIN TA.

d. | SUBJECT DEVICE 4 is a Huawei Nexus Model H1511 bearing
serial number 34B 7N 15803000159, recovered from the driver’s
seat area of the white Audi and believed to belong to KEVIN TA.

e. SUBJECT DEVICE 5 is a Galaxy S9 in a UAG case with no
identifying number visible, recovered from the driver’s seat area of
the white Audi and believed to belong to KEVIN TA.

f. SUBJECT DEVICE 6 is a LG Model k330 S/N: 601CYUK075734,
recovered from a backpack in the trunk of the white Audi and
believed to belong to KEVIN TA.

3. SUBJECT DEVICES 1-6 are currently secured in ATF custody at the
Seattle Field Division Office, located at 1521 First Avenue South, Suite 600, in Seattle,
Washington.

4, As set forth below, there is probable cause to believe that SUBJECT
DEVICES 1-6 contain evidence, fruits and instrumentalities of the following crimes:
felon in possession of a firearm, in violation of Title 18, United States Code, Section
922(g)(1), distribution and possession with intent to distribute heroin in violation of Title
21, United States Code, Section 841(a)(1), and possession of firearms in furtherance of
drug trafficking, in violation of Title 18, United States Code, Section 924(c)(1)(A), as
further described in Attachment B, attached hereto and incorporated by this reference as
if set forth fully herein.

5. The information set forth in this Affidavit consists of information I have
gathered and observed firsthand through the course of this investigation to date, as well
as information relayed to me by other law enforcement officers, my review of law

enforcement reports, and interviews of witnesses. Since this Affidavit is being submitted

AFFIDAVIT OF SPECIAL AGENT MERRITT - 2 UNITED STATES ATTORNEY
USAO 2018R00935 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

o 6S SN DN WO PP WW NO ee

BO bh HN NH NO YH NY NH NO =| RK BR KF KF KF PEF ES
Co IT DA WN F&F WO NY KH CO VO FA ND nA FP WN KF SC

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 4 of 16

for the limited purpose of obtaining a search warrant, I have not included every fact

known to.me concerning this investigation. I have set forth only the facts that I believe

are essential to establish the necessary foundation for the issuance of such warrant.
SUMMARY OF INVESTIGATION

A. Overdose investigation in May 2018.

6. On May 6, 2018, KCSO deputies responded to two separate overdose calls
originating from an apartment complex in Burien, Washington. The calls came about
eight hours apart from the same apartment unit. Two brothers overdosed on the same bag
of fentanyl. One brother survived and the other, DLM, did not.

7. On May 24, 2018, KCSO Detective Sergeant Myers and Detective Fitchett
met with DLM’s mother, TAM. She was present during both overdoses and provided a
statement. During that conversation, TAM told Detective Fitchett that she accessed
DLM’s phone and found messages between DLM and KEVIN TA that discussed TA
selling controlled substances to DLM. The conversation between DLM and TA took
place via Facebook Messenger. The message timeline was consistent with the overdose
and established a dealer/customer relationship between TA and DLM.

8. TAM provided written consent to search the phone and allowed detectives
to capture screen shots of the Facebook messaging conversation between DLM and TA.
During his Facebook conversation with DLM, “Kevin Ta” mentions driving a white
Audi. |

9. On May 25, 2018, Detective Fitchett met with TAM and DLM’s brother at
Precinct 4 in Burien, Washington. DLM’s brother gave an audio-recorded statement that
described his overdose and DLM’s overdose. During that conversation, DLM’s brother
stated that he and DLM overdosed on drugs supplied by KEVIN TA.

B. TA’s Arrest on June 21, 2018.

10. Between December 2017 and June 2018, the Bellevue Police Department
conducted three controlled purchases of a controlled substances from KEVIN TA.
Detective Fitchett was present for two of the controlled purchases. On June 15, 2018,

AFFIDAVIT OF SPECIAL AGENT MERRITT - 3 JOOS norton Ste 90

. TEWART STREET, SUITE

USAO 2018R00935 SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo fe ND WD FP WH NY

NBO HO NYO NH NHN WH NV NY YN HH | | KF HF HS SF SES S| hl
oN NN UO SP WO NY | CO HO FN KD A FP WW NY | &S

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 5 of 16

Detective Fitchett applied for and was granted a search warrant for the person of KEVIN
TA and his residence. . .
11. . On June 21, 2018, KCSO and Bellevue detectives executed a search

warrant on KEVIN TA’S residence at 121 South 208th Street, in Des Moines,
Washington. KEVIN TA was taken into custody while sitting in the driver's seat of a
white Audi S4 sedan bearing license plate BIS8300. Just prior to his arrest, TA was seen
carrying a backpack from the residence to the trunk ofthe Audi. When Detective Fitchett
arrived on scene, he saw that the trunk of the Audi was open and next to the backpack
was a large amount of drug packaging material in the form of small zip lock baggies.

12. Another individual, J.T., was detained in the driveway, and a third
individual, M.K., was detained as she exited the residence.

13. During the initial sweep of the residence, the search warrant entry team saw
arifle and a plate of white powder in the downstairs bedroom (later identified as KEVIN
TA’s room). Members of the search warrant team donned safety gear and collected the
white powder. The search warrant team and members of the Washington State Patrol
Crime Laboratory cleared the residence for detectives to search. |

14. M.K. was advised of her constitutional rights and interviewed by Detective
Fitchett. M.K. stated she does not live at the location, but advised that she had recently
been staying in TA’s bedroom, located in the downstairs of the residence. M.K. was
asked whether there was any fentanyl in the house, and she stated she did not think so.
She believed the white powder on the plate was methamphetamine.

15. J.T. was detained and advised of his constitutional rights. J.T. was asked
which room KEVIN TA lives in, and he stated that TA lives in the downstairs master
bedroom. When J.T. was told that there were guns found inside of the house, J.T. stated
that they belonged to his business partner. J.T. was asked if he had seen TA with any of
the guns in the house, and J.T. stated yes.

16.. KEVIN TA was advised of his constitutional rights and interviewed by
Detective Fitchett. TA said that J.T. stays in an upstairs bedroom and that TA lives in the

AFFIDAVIT OF SPECIAL AGENT MERRITT - 4 , UNITED STATES ATTORNEY
USAO 2018R00935 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

o fe aD HA PP WD NY

NO NO HN NY NH WN NY NY NO B= we KE RE Se Se Ee Se
oN NHN OU SF WO NY KH CO KO POH DH FP WD NY HY OC

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 6 of 16

downstairs bedroom. He further stated that M.K. had only been staying there the last few
days.

17. During the execution of the search warrant, detectives located six
handguns, a shotgun, a rifle, two bump stocks, ammunition, body armor, a digital scale,
narcotics packaging, suspected fentanyl, methamphetamine and heroin. Almost all of the
drugs and firearms were recovered from TA's bedroom along with documents of
dominion and control in the name of KEVIN TA.

18. Detectives found one loaded .40 caliber handgun, a drug ledger, seven cell
phones and approximately .7 grams of methamphetamine in an upstairs bedroom that J.T.
admitted was his. J.T. was arrested by King County Sheriff’s Detective Alex Hawley.

19. Inthe closet of TA’s bedroom, detectives found:

i. One loaded LWRC AR type rifle;

ii. Two bump stocks;
iii. A loaded rifle magazine;

iv. Ammunition of various calibers and other firearm accessories;

V. A green folder containing various documents in the name of Kevin
TA; and
vi. Two safes.

20. The safes were later found to contain a total of six handguns, and
approximately two ounces of methamphetamine, two ounces of heroin, one gram of
suspected fentanyl, and several fentanyl test strips. Due to the fentanyl hazard, deputies
were unable to weigh the controlled substances out of the packaging.

21. The suspected methamphetamine and heroin were tested at the King
County Medical Examiner’s Office using the TruNarc machine, and the results provided

a presumptive positive result for methamphetamine and heroin.

AFFIDAVIT OF SPECIAL AGENT MERRITT - 5 jpNeee STATES ATTORNEY
" STEWART STREET, SUITE
USAO 2018R00935 SEATTLE, WASHINGTON 98101
(206) 553-7970
o feo ND A eR WH NY

DO who HO NH KH KH HP WK HN RR RR RR ow me ek et
on DN OW FF WH NYO KK CO OO FE THD OH F&F WY] NY —| &

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 7 of 16

 

22. KEVIN TA was transported to King County Sheriff?s Office Precinct 4 and
again advised of his constitutional rights. He was also advised that the room was audio
and video recorded. TA again waived his rights, acknowledged the recordings, and
agreed to speak with detectives. During that interview, TA admitted that he sold drugs as
his main source of income. TA said that all of the drugs located during the search warrant
belonged to him and that he supplied drugs to M.K.. TA also stated the Audi contained
heroin.

23. ATF SA Catherine Cole, who has received specialized training in the
recognition and identification of firearms and ammunition and their place of manufacture,
examined the firearms recovered from TA’s bedroom closet. Based on her knowledge
and experience as a certified Interstate Nexus Expert, SA Cole determined that these
firearms were not manufactured in the state of Washington. As a result, the firearms must
have traveled in, and thereby affected, interstate or foreign commerce in order to be
received or possessed in the state of Washington.

C. Search of the Audi.

24. On June 28, 2018, Bellevue Police Detective James Keene served a King
County Superior Court search warrant on the white Audi S4 bearing Washington license
plate BIS8300. This is the vehicle that TA was sitting in when he was arrested.

25. SUBJECT DEVICES 1, 2, 3, 4 and 5 were recovered from the front

driver’s seat area where TA was seated, as depicted in the photograph below.

AFFIDAVIT OF SPECIAL AGENT MERRITT - 6 UNITED STATES ATTORNEY
USAO 2018R00935 - 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo feo SN DA OT FF WD NY

NO NO NO NO HN NY HN NY NO —| | | RRR eR KE
oOo ~~ KN ON SF |} HO SK CO OO PO AT KH OH FP WW NY | SC

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 8 of 16

 

26. Inthe center console area, Detective Keene found a wallet with TA’s
identification card and two separate stacks of cash totaling $531.00.
| 27. Inthe trunk of the car, Detective Keene found two loaded firearms, a Smith
and Wesson 9mm caliber handgun and a Glock 19 9mm handgun.

28. The trunk also contained a backpack. Detective Keene searched the
backpack and recovered suspected heroin, suspected methamphetamine, and suspected
fentanyl. Each of these items were later tested by the King County Medical Examiner’s _
Office using the TruNare machine, with presumptive positive results for heroin “ae
methamphetamine, -heroin, and cocaine, respectively. Detective Keene also found
SUBJECT DEVICE 6 in the backpack, along with unused plastic baggies and a scale.

AFFIDAVIT OF SPECIAL AGENT MERRITT - 7 wee STATES ATTORNEY
: TEWART STREET,
USAO 2018R00935 SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo fe ND MH FP WH NY

NO NO NO NH KH HNO DP PO HNO eR me re re rem ek ee
eo ~s WN On FP WD NY KK CO OO PHA NHN A SB WH NO — ©

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 9 of 16

D. _TA’s Criminal History.

29. According to documents filed in King County Superior Court, Washington,
TA has been convicted of Robbery in the First Degree, under cause number 12-1-04954-
4, in King County Superior Court, Washington, on or about January 24, 2013. This crime
is a felony under Washington law, punishable by a term of imprisonment exceeding one
year. TA is therefore ineligible to possess firearms under state and federal law.

COMMON CHARACTERISTICS OF DRUG DEALERS

30. Asaresult of my training and experience, and based on my consultation
with other agents and law enforcement officers, I have an understanding of the manner in
which narcotics are distributed and the various roles played by individuals and groups in
their distribution. I have encountered and have become familiar with various tools,
methods, trends, paraphernalia, and related articles utilized by various traffickers in their
efforts to import, conceal, and distribute controlled substances. I am also familiar with the
manner in which drug traffickers use telephones, often cellular telephones, to conduct
their unlawful operations. I am also familiar with the manner in which drug traffickers
will use weapons to protect their drug activities and further its goals.

31. Based upon my training, experience, and conversations with other

experienced officers and agents, I know that:

a. Drug trafficking conspiracies usually take place over several months or
years, and continue to operate even when enforcement activity results in
arrests and/or seizures of drugs and/or money.

b. Persons involved in the distribution of controlled substances typically will
obtain and distribute drugs on a regular basis, much as a distributor of a
legal commodity would purchase stock for sale. Similarly, such drug
dealers will maintain an “inventory,” which will fluctuate in size depending
upon the demand for and the available supply of the product.

c. Those involved in the distribution of illicit drugs often communicate by

telephone in connection with their illegal activities in order to set up

-AFFIDAVIT OF SPECIAL AGENT MERRITT - 8 UNITED STATES ATTORNEY
USAO 2018R00935 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

oOo fe IN DH HW BP WW NO KH

NO NO NO NHN BP ND KD RR S| ESE S| SE Se
oo SN WN FF WD NY KH CO OF HTD WH Ff WD NY KK &

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 10 of 16

meetings with coconspirators, conduct drug transactions, or to arrange for.
the transportation drugs or drug proceeds.

Drug traffickers routinely change telephone numbers in an attempt to
thwart law enforcement. When certain members of a drug trafficking
organization change their telephone numbers, they typically call other
members to alert them of the telephone number change.

Those involved in the distribution of illicit drugs often travel by car in
connection with their illegal activities in order to meet with coconspirators,
conduct drug transactions, or to transport drugs or drug proceeds.

Drug dealers use cellular telephones as a tool or instrumentality in
committing their criminal activity. They use them to maintain contact with
their suppliers, distributors, and customers. They prefer cellular telephones
because, first, they can be purchased without the location and personal
information that land lines require. Second, they can be easily carried to
permit the user maximum flexibility in meeting associates, avoiding police
surveillance, and traveling to obtain or distribute drugs. Third, they can be
passed between members of a drug conspiracy to allow substitution when
one member leaves the area temporarily. Since cellular phone use became
widespread, every drug dealer I have contacted has used one or more
cellular telephones for his or her drug business. I also know that it is
common for drug traffickers to retain in their possession phones that they
previously used, but have discontinued actively using, for their drug
trafficking business. Based on my training and experience, the data
maintained in a cellular telephone used by a drug dealer is evidence of a

crime or crimes. This includes the following:

AFFIDAVIT OF SPECIAL AGENT MERRITT - 9 UNITED STATES ATTORNEY
USAO 2018R00935 ; 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo fe ND DH Wn FF WH NY

NO NO NH HN HN NY NY WN NO KH KF FF KF HF KS KF SEF ES
oo nN UO Se WO NY KH CO UO Bn HD HA FP WW NY — &

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 11 of 16

ii.

The assigned number to the cellular telephone (known as the
mobile directory number or MDN), and the identifying
telephone serial number (Electronic Serial Number, or ESN),
(Mobile Identification Number, or MIN), (International
Mobile Subscriber Identity, or IMSD, or (International
Mobile Equipment Identity, or IMEI) are important evidence
because they reveal the service provider, allow us to obtain
subscriber information, and uniquely identify the telephone.
This information can be used to obtain toll records, to identify
contacts by this telephone with other cellular telephones used
by co-conspirators, to identify other telephones used by the
same subscriber or purchased as part of a package, and to
confirm if the telephone was contacted by a cooperating
source.

The stored list of recent received, missed, and sent calls is
important evidence. It identifies telephones recently in
contact with the telephone user. This is valuable information
in a drug investigation because it will identify telephones
used by other members of the organization, such as suppliers,
distributors and customers, and it confirms the date and time
of contacts. If the user is under surveillance, it identifies what
number he called during or around the time of a drug
transaction or surveilled meeting. Even if a contact involves a
telephone user not part of the conspiracy, the information is
helpful (and thus is evidence) because it leads to friends and
associates of the user who can identify the user, help locate
the user, and provide information about the user. Identifying a

defendant’s law-abiding friends is often just as useful as

AFFIDAVIT OF SPECIAL AGENT MERRITT - 10 UNITED STATES ATTORNEY
USAO 2018R00935

700 STEWART STREET, SUITE 5220
SEATILE, WASHINGTON 98101
(206) 553-7970
 

Oo eo ND HD A FP WW YN

NY NO BH NY NY NY WKY NY NN — FF BS KP KF ee SF
on DN OH SF WD NH KH SG OO FAT Dn FP W NY KF &

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 12 of 16

lit.

iv.

identifying his drug-trafficking associates. The information is
also valuable in the firearms context because it will identify
telephones used by other individuals who are part of illegal -
firearms transactions, and confirm the date and time of
contacts.

Stored text messages are important evidence, similar to stored
numbers. Agents can identify both drug associates, and
friends of the user who likely have helpful information about
the user, his location, and his activities.

Photographs on a cellular telephone are evidence because
they help identify the user, either through his or her own

picture, or through pictures of friends, family, and associates

- that can identify the user. Pictures also identify associates

likely to be members of the drug trafficking organization.
Some drug dealers photograph groups of associates,
sometimes posing with weapons and showing identifiable
gang signs. Also, digital photos often have embedded
“geocode” or GPS information embedded in them. Geocode
information is typically the longitude and latitude where the
photo was taken. Showing where the photo was taken can
have evidentiary value. This location information is helpful
because, for example, it can show where coconspirators meet,
where they travel, and where assets might be located.Based
on my training and experience in investigating numerous
firearms possession and trafficking offenses, I am aware that
when individuals who are prohibited from legally possessing
firearms seek to acquire firearms, they typically seek to

obtain the firearms from private sellers. A common way in

AFFIDAVIT OF SPECIAL AGENT MERRITT - 11 UNITED STATES ATTORNEY
USAO 2018R00935

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

 

Co Oo IN DBD A FSF WD NY

WNW HY NY NY NN HKD DN HB BB BB Be Be ee Be Se Ye
CoD KN HN BH YO KF COC Ow DHA BRB wWN SK OC

 

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 13 of 16

which these types of private firearm sales, also referred to as
“street sales,” are transacted is via electronic communications
such as text message, email, and/or telephone calls. I know
that cell phones are frequently used to arrange such
transactions because of the flexibility and mobility they offer.
I am further aware that when individuals are offering items of
value for sale, such as firearms, it is common for them to take
a photograph of the item and send it via text message or email
to an interested party for their review, or to take a photograph
of it to post/advertise it via social media or the internet.
During numerous investigations of firearms sales, I have
found it to be common for buyer’s or seller’s cell phones to
contain photographs of the firearms that were bought or sold.

V. Stored address records are important evidence because they
show the user’s close associates and family members, and
they contain names and nicknames connected to phone

numbers that can be used to identify suspects.

If

//
AFFIDAVIT OF SPECIAL AGENT MERRITT - 12 UNITED STATES ATTORNEY
USAO 2018R00935 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

0 Oo QW KDR NW FB WO YPN

NM NO BR HH HO HO HO NH NO KH HR HB FB KR BF FP FF Se
ost TN UO FP WHO NY KH CO OO PNA HD A FW NY —& SC

 

 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 14 of 16

CONCLUSION
32. Based on the foregoing, I respectfully submit that there is probable cause to
search SUBJECT DEVICES 1-6, more fully described in Attachment A, for evidence,
fruits, and instrumentalities of the crimes of felon in possession of firearms, in violation
of Title 18, United States Code, Section 922(g)(1), distribution and possession with intent
to distribute controlled substances in violation of Title 21, United States Code, Sections
841(a)(1), and possession of firearms in furtherance of drug trafficking, in violation of

18, United States Code, Section 924(c)(1)(A), as further described in Attachment B.

LM Legros

Netfianiel Meffitt, Special Agent
Alcohol, Toacco, Firearms, and
Explosives (ATF)

The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit on this 23rd day of October, 2018.

HON. MARY ALICE THEILER
United States Magistrate Judge

AFFIDAVIT OF SPECIAL AGENT MERRITT - 13 , UNITED STATES ATTORNEY
USAO 2018R00935 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Case 2:18-mj-00482-MAT Document1 Filed 10/23/18 Page 15 of 16

ATTACHMENT A
Devices to Be Searched

SUBJECT DEVICE 1 is an iPhone S Model A1634 ID: BCG-E2944A IC: 579C-
E2944A in a black Otter Box case, recovered from the driver’s seat area of the white
Audi and believed to belong to KEVIN TA.

SUBJECT DEVICE 2 is an iPhone of unknown model in a Caseology case with
no identifying number visible, recovered from the driver’s seat area of the white Audi
and believed to belong to KEVIN TA.

SUBJECT DEVICE 3 is an iPhone of unknown model in a Divi case with no
identifying number visible, recovered from the driver’s seat area of the white Audi and
believed to belong to KEVIN TA.

SUBJECT DEVICE 4 is a Huawei Nexus Model H1511 bearing serial number
34B 7N 15803000159, recovered from the driver’s seat area of the white Audi and
believed to belong to KEVIN TA.

SUBJECT DEVICE 5 is a Galaxy S89 in a UAG case with no identifying number
visible, recovered from the driver’s seat area of the white Audi and believed to belong to
KEVIN TA.

SUBJECT DEVICE 6 is a LG Model k330 S/N: 601CYUK075734, recovered
from a backpack in the trunk of the white Audi and believed to belong to KEVIN TA.

SUBJECT DEVICES 1-6 are currently stored in evidence at the ATF Seattle
Field Office, located at 1521 First Avenue South, Suite 600, in Seattle, Washington.

With respect to SUBJECT DEVICES 1-6, the authority to search includes both
the device itself and any associated SIM card, SD card, or other similar storage device
found within SUBJECT DEVICES 1-6 at the time of their seizure on June 21, 2018.

 

 
 

Case 2:18-mj-00482-MAT Document 1 Filed 10/23/18 Page 16 of 16

ATTACHMENT B

Items to be Seized

From SUBJECT DEVICES 1-6 described in Attachment A of this warrant, the

government is authorized to search for and seize the following items, which are evidence

and/or fruits of the commission of the following crimes: felon in possession of a firearm,

in violation of Title 18, United States Code, Section 922(g)(1), distribution and

possession with intent to distribute controlled substances in violation of Title 21, United

States Code, Sections 841(a)(1), and possession of firearms in furtherance of drug

trafficking crimes, in violation of Title 18, United States Code, Section 924(c):

a.

Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IME];

Stored list of recent received, sent, and missed calls;
Stored contact information;

Stored photographs related to controlled substances, currency, drug
packaging material, firearms, or other evidence of drug trafficking, and/or
the user of the phone or suspected co-conspirators, including any metadata
such as embedded GPS data associated with those photographs; and

Stored text or chat messages related to possession or distribution of
controlled substances and possession of firearms, including Apple
iMessages, Facebook Messenger messages or other similar messaging
services where the data is stored on the telephone.

 
